DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "number" in claims 12, 13, 21, and 22 is a relative term which renders the claim indefinite.  The term "number" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
It is further unclear what the “number of soft lining parts” is referring to.  The scope of the invention is that a unified soft lining part is the base of where the solid lining parts connect on.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kari Gore U.S. Patent 8,556,338 B1 (Gore) in view of Shyan-Wei Chen U.S. Patent 7,900,283 (Chen).
Regarding claim 12, Gore discloses a lining element for a backrest of a vehicle seat, in particular for a rear face of the backrest (Figure 1 Element 10) comprising two types of materials.  Gore does not directly disclose a soft lining part and a solid lining part.  Chen discloses a protective lining assembly comprising a number of soft lining parts which are arranged on the front face and a plurality of solid lining parts which are connected thereto on the rear face (Column 2 Lines 16-56).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Gore as taught by Chen to include Chen’s soft lining and solid lining.  Such a modification would provide a material to protect the underlying surface and flexibly adapting to the contours of the underlying surface.  
Regarding claim 13, Gore in view of Chen discloses the lining element wherein the number of soft lining parts is formed from silicone, from a woven fabric, from thermoplastic elastomer or a combination thereof and in that the degree of deformability of the lining element toward the rear is greater than the degree of deformability thereof toward the front (Column 2 Lines 16-56, Chen).  
 Regarding claim 14, Gore in view of Chen discloses the lining element wherein the plurality of solid lining parts is formed from a hard material, including thermoplastic material (Column 2 Lines 16-56, Chen).  
Regarding claim 15, Gore in view of Chen discloses the lining element wherein the lining element is a two-component part (Figure 3, Chen).  
Regarding claim 16, Gore in view of Chen discloses the lining element wherein on a surface on the rear face of the lining element in each case the solid lining parts have a small spacing from the respectively adjacent solid lining part relative to a size of a solid lining part (Figure 5, Chen).  
Regarding claim 22, Gore in view of Chen discloses the lining element dimensioned and shaped to cover an area of a vehicle seat (Gore).  Gore in view of Chen does not directly disclose further comprising a flexible side region in which a number of solid lining parts is arranged on a side remote from the seat of a soft lining part facing the seat.  Shape modification and duplication of parts is a common and well known modification in the art.  It would be obvious to provide any size or shape of the disclosed structure to cover an extended area of the vehicle seat.  Such a modification would provide a means to additional protect any desired areas of the vehicle seat.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kari Gore U.S. Patent 8,556,338 B1 (Gore) in view of Shyan-Wei Chen U.S. Patent 7,900,283 (Chen) further in view of Shyan-Wei Chen et al. U.S. Patent 6,775,851 B2 (Chen 2).
Regarding claim 17, Gore in view of Chen discloses the lining element comprising solid lining parts (Figure 3 and 5, Chen).  Gore in view of Chen does not directly disclose the solid lining parts to taper toward the front.  Chen 2 disclose a protective panel comprising solid lining parts that taper toward the front (Figure 5-6 Element 4, 41, 42, 43, 7, 71, 75).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Gore in view of Chen as taught by Chen 2 to include Chen 2’s .  

Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kari Gore U.S. Patent 8,556,338 B1 (Gore) in view of Shyan-Wei Chen U.S. Patent 7,900,283 (Chen) further in view of Andrew A. Goldfine U.S. Patent 6,969,548 (Goldfine). 
Regarding claim 18, Gore in view of Chen discloses the lining element comprising solid lining parts spaced apart (Chen).  Gore in view of Chen does not directly disclose soft intermediate elements arranged between respectively adjacent solid lining parts.  Goldfine discloses a protective liner wherein soft intermediate elements are arranged between respectively adjacent solid lining parts (Figure 2 Element 16 between Element 18).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Gore in view of Chen as taught by Goldfine to include Goldfine’s soft intermediate elements.  Such a shape modification would provide a means to enhance the protective shock absorbing properties of the protective lining.  
Regarding claim 19, Gore in view of Chen discloses the lining element comprising solid lining parts (Chen).  Gore in view of Chen does not directly disclose the solid lining parts to overlap or be in contact with one another.  Goldfine discloses solid lining parts that are in contact with one another (Figure 8 Element 18).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Gore in view of Chen as taught by Goldfine to include Goldfine’s solid lining parts to be in contact with one another.  Such a shape modification would provide a means to enhance the protective shock absorbing properties of the protective lining.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kari Gore U.S. Patent 8,556,338 B1 (Gore) in view of Shyan-Wei Chen U.S. Patent 7,900,283 (Chen) further in view of Mark D. Dodd U.S. Patent 8,961,733 B2 (Dodd). 
Regarding claim 20, Gore in view of Chen discloses the lining element comprising solid lining parts (Chen).  Gore in view of Chen does not directly disclose an additional device which counteracts a deformation toward the front.  Dodd discloses an additional device which counteracts a deformation toward the front (Element 33).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Gore in view of Chen as taught by Dodd to include Dodd’s additional device.  Such a shape modification would provide a means to assist the shape contour fit of the lining to the seat.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN H KIM/Primary Examiner, Art Unit 3636